DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 2-15-2022, overcomes the examiner’s rejection.  He allows claims 1-6, 8-16, 18-26, 28-36 and 38-40 and cancels claims 7, 17, 27 and 37.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.


3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a user equipment (UE) to comprise a transceiver configured to receive a configuration for a location of first bits in a downlink control information (DCI) format, 
> The ability for the DCI format to comprise one or more blocks of bits including the first bits, 
> The ability for wherein each of the one or more blocks of bits comprises one or more bits for a transmit power control (TPC) command, and zero or more bits for a request for transmission of a sounding reference signal (SRS); and 
> The ability for a processor operably coupled to the transceiver, the processor configured to control an SRS transmission power based on a value of the one or more bits for the TPC command from the first bits and, 
> The ability for when the first bits include one or more bits for the SRS request, a value of the one or more bits for the SRS request, wherein the TPC command is used to control only the transmission power of the SRS, 

> The ability for wherein a power of the SRS transmission on a serving cell is determined to be a smaller value among a first value and a second value, the first value is a maximum transmission power, and 
> The ability for the second value is determined based on power control parameters comprising a bandwidth for the SRS transmission on the serving cell, a path loss value measured on the serving cell, a transmission power control adjustment state on the serving cell determined from the TPC command, and higher layer parameters for the serving cell.

5.  Note that prior art Kim, Sorrentino, Park, Moon, Takeda, Kim/Bontu and Noh which were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414